 



Exhibit 10.1













UGI CORPORATION
SENIOR EXECUTIVE EMPLOYEE
SEVERANCE PLAN
As in effect as of January 1, 2008

 

1



--------------------------------------------------------------------------------



 



UGI CORPORATION
SENIOR EXECUTIVE EMPLOYEE
SEVERANCE PLAN
TABLE OF CONTENTS

                            Page  
Article I
  Purpose and Term of Plan     1  
Article II
  Definitions     2  
Article III
  Participation and Eligibility for Benefits     6  
Article IV
  Benefits     8  
Article V
  Method and Duration of Benefit Payments     12  
Article VI
  Administration     13  
Article VII
  Amendment and Termination     15  
Article VIII
  Duties of the Company     16  
Article IX
  Claims Procedures     17  
Article X
  Miscellaneous     19  



 

2



--------------------------------------------------------------------------------



 



ARTICLE I

PURPOSE AND TERM OF PLAN

Section 1.01 Purpose of the Plan. This Senior Executive Employee Severance Plan
is applicable to Executive Employees (as defined below) of UGI Corporation and
its affiliates. The Plan is intended to help alleviate financial hardships that
may be experienced by Executive Employees whose employment is involuntary
terminated. The Plan is intended to be a “severance pay plan” for purposes of
ERISA (as defined below). The benefits paid by the Plan are not deferred
compensation, and no employee shall have a vested right to such benefits. The
Plan has been drafted to give the Company (as defined below) broad discretion in
designating individuals who are eligible for benefits and the amount of such
benefits. All actions taken by the Company shall be in its role as the plan
sponsor and not as a fiduciary.

Section 1.02 Term of the Plan. This amendment and restatement is a continuation
of the Company’s existing Senior Executive Employee Severance Pay Plan. The Plan
will continue until such time as the Company, acting in its sole discretion,
elects to modify, supersede or terminate it in accordance with the further
provisions hereof.

1

 

3



--------------------------------------------------------------------------------



 



ARTICLE II

DEFINITIONS

Section 2.01 “Administrative Committee” shall mean the administrative committee
designated pursuant to Article VI of the Plan to administer the Plan in
accordance with its terms, or its delegate.

Section 2.02 “Affiliate” shall have the meaning ascribed to such term in
Rule 12b-2 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended.

Section 2.03 “Annual Compensation” shall mean the Participant’s annual base
salary and applicable target annual bonus amount (if any) in effect on the
Participant’s Employment Termination Date.

Section 2.04 “Benefit” or “Benefits” shall mean any or all of the benefits that
a Participant is entitled to receive pursuant to Article IV of the Plan.

Section 2.05 “Board of Directors” shall mean the Board of Directors of the
Company, or any successor thereto.

Section 2.06 “Change in Control” shall mean a change in control of the Company
as defined in the Company’s 2004 Omnibus Equity Compensation Plan, as amended
from time to time, or a successor plan.

Section 2.07 “Change in Control Agreement” shall mean a written Change in
Control Agreement between an employee and the Company or an Affiliate.

Section 2.08 “Chief Executive Officer” shall mean the individual serving as the
Chief Executive Officer of the Company as of the date of reference.

Section 2.09 “Chief Operating Officer” shall mean the individual serving as the
Chief Operating Officer of the Company as of the date of reference.

Section 2.10 “COBRA Cost” shall mean the applicable premium under section
4980B(f)(4) of the Code for continued medical and dental COBRA coverage under
the Company’s benefit plans.

Section 2.11 “COBRA Coverage” shall mean continued medical and dental coverage
under the Company’s benefit plans, as determined under section 4980B of the
Code.

Section 2.12 “Code” shall mean the Internal Revenue Code of 1986, as amended.

Section 2.13 “Company” shall mean UGI Corporation, a Pennsylvania corporation,
and any corporation succeeding to the business of UGI Corporation by merger,
consolidation, liquidation, purchase of assets or stock or similar transaction.

2

 

4



--------------------------------------------------------------------------------



 



Section 2.14 “Compensation Committee” shall mean the Compensation and Management
Development Committee of the Board of Directors.

Section 2.15 “Employment Commencement Date” shall mean the most recent date on
which a Participant became an employee of the Company or an Affiliate of the
Company or, if the Company determines that service before an acquisition shall
be taken into account, the most recent date on which a Participant became an
employee of an entity whose business or assets have been acquired by the Company
or an Affiliate.

Section 2.16 “Employment Termination Date” shall mean the date on which the
Participant separates from service with the Company and its Affiliates within
the meaning of section 409A of the Code.

Section 2.17 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

Section 2.18 “Executive Annual Bonus Plan” shall mean the Executive Annual Bonus
Plan of the Company as approved by the Board of Directors and in effect from
time to time.

Section 2.19 “Executive Employee” shall mean any of the following employees who
are employed in the United States:

(a) An executive level employee of the Company who participates in the Executive
Annual Bonus Plan of the Company and who has a Change in Control Agreement in
effect with the Company or an Affiliate; or

(b) An executive level employee of the Company or an Affiliate who is employed
in the United States and who is designated in writing by the Compensation
Committee as eligible to participate in this Plan.

In no event shall any of the following persons be considered an employee for
purposes of the Plan: (i) employees who are employed outside the United States,
(ii) independent contractors, (iii) persons performing services pursuant to an
arrangement with a third party leasing organization or (iv) any person whom the
Company determines, in its sole discretion, is not a common law employee,
whether or not any such person is later determined to have been a common law
employee of the Company or an Affiliate.

Section 2.20 “Executive Equity Plan” shall mean any long-term equity incentive
plan of the Company or any of its Affiliates, including without limitation the
UGI Corporation 2004 Omnibus Equity Compensation Plan and the AmeriGas Propane,
Inc. 2000 Long-Term Incentive Plan.

3

 

5



--------------------------------------------------------------------------------



 



Section 2.21 “Just Cause” shall mean (i) dismissal of an Executive Employee due
to misappropriation of funds, (ii) substance abuse or habitual insobriety that
adversely affects the Executive Employee’s ability to perform his or her job,
(iii) conviction of a crime involving moral turpitude, or (iv) gross negligence
in the performance of duties. Disputes with respect to whether Just Cause exists
shall be resolved in accordance with Article IX.

Section 2.22 “Key Employee” shall mean an employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under section 409A of the Code, as determined by the Compensation Committee or
its delegate. The determination of Key Employees, including the number and
identity of persons considered specified employees and the identification date,
shall be made by the Compensation Committee or its delegate in accordance with
the provisions of section 409A of the Code and the regulations issued
thereunder.

Section 2.23 “Month of Service” shall mean each calendar month (with each
partial month counted as a full month) of continuous service with the Company
and its Affiliates beginning on the Participant’s Employment Commencement Date
and ending on the Participant’s Employment Termination Date. Months of Service
with an entity whose business or assets have been acquired by the Company or an
Affiliate shall be counted only if so determined by the Company.

Section 2.24 “Monthly Compensation” shall mean the Participant’s Annual
Compensation divided by 12.

Section 2.25 “Paid Notice” shall mean the cash amount payable to a Participant
in lieu of notice as determined pursuant to Section 4.01(a).

Section 2.26 “Participant” shall mean any Executive Employee who receives
Benefits under the Plan.

Section 2.27 “Plan” shall mean the UGI Corporation Senior Executive Employee
Severance Plan, as set forth herein, and as the same may from time to time be
amended.

Section 2.28 “Plan Year” shall mean each fiscal year of the Company during which
this Plan is in effect.

Section 2.29 “Postponement Period” shall mean, for a Key Employee, the period of
six months after separation from service (or such other period as may be
required by section 409A of the Code), during which deferred compensation may
not be paid to the Key Employee under section 409A of the Code.

Section 2.30 “Release” shall mean a release and discharge of the Company, all of
its Affiliates, and all affiliated persons and entities from any and all claims,
demands and causes of action, other than as to amounts or benefits due to the
Participant under any qualified employee retirement plan of the Company or an
Affiliate, which shall be in such form as may be proscribed by the Company,
acting as an employer and not as a fiduciary, from time to time and with such
modifications as the Company deems appropriate for the Participant’s particular
situation.

4

 

6



--------------------------------------------------------------------------------



 



Section 2.31 “Restricted Awards” shall mean restricted stock, stock units,
performance units, restricted units, dividend equivalents, distribution
equivalents and other equity-based awards, other than stock options, that are
granted to a Participant under an Executive Equity Plan.

Section 2.32 “Salary Continuation Period” shall mean (i) the number of months of
Paid Notice plus (ii) one business day for each month that is included in the
Participant’s Months of Service, up to a maximum of one year. Each calendar week
is considered to consist of five business days for this purpose.

Section 2.33 “Separation Pay” shall mean the cash amount payable to a
Participant as determined pursuant to Section 4.01(b).

5

 

7



--------------------------------------------------------------------------------



 



ARTICLE III

PARTICIPATION
AND ELIGIBILITY FOR BENEFITS

Section 3.01 General Eligibility Requirement. In its sole discretion, acting in
its role as Plan sponsor and not as a fiduciary, the Company may grant a Benefit
under this Plan to any Executive Employee whose employment is terminated by the
Company or an Affiliate other than for Just Cause, death, or continuous illness,
injury or incapacity for a period of six consecutive months. Notwithstanding
anything herein to the contrary, an Executive Employee will not be considered to
have incurred a termination by the Company or an Affiliate for purposes of this
Plan if his or her employment is discontinued due to voluntary resignation or
the expiration of a leave of absence. In addition, the Executive Employee must
meet the requirements of Section 3.03 in order to receive a Benefit under this
Plan.

Section 3.02 Substantially Comparable Employment. Notwithstanding anything
herein to the contrary, no Benefits shall be due hereunder to an Executive
Employee in connection with the disposition of a business, division or
affiliated company by the Company or an Affiliate if substantially comparable
terms of employment, as determined by the Company, have been offered to the
Executive Employee by the transferee; provided, however, that the Company,
acting in its role as Plan sponsor and not as a fiduciary, may determine that
the Company or an Affiliate will provide some or all of the Benefits to an
Executive Employee whose employment with the Company and its Affiliates is
terminated as described in Section 3.01. For purposes of this Plan,
“substantially comparable terms of employment” shall mean an executive level
position with (i) no reduction in the Executive Employee’s annual base salary as
of the date of the transaction, and (ii) no material change in the geographic
location at which the Executive Employee must perform services (which, for
purposes of this Plan, means a location that is not more than 50 miles from the
Executive Employee’s principal place of business immediately before the
transaction).

6

 

8



--------------------------------------------------------------------------------



 



Section 3.03 Conditions to Entitlement to Benefits.

(a) As further conditions to entitlement to Benefits under the Plan, all
Participants must, prior to the payment of any Benefits due hereunder, (i) sign
and not rescind or contest the enforceability of a Release; (ii) ratify any
patent assignment, confidentiality, non-solicitation, non-competition and other
post-employment activities agreement in effect between the Participant and the
Company or an Affiliate; (iii) return to the Company and its Affiliates any and
all property of the Company and its Affiliates held by the Participant,
including, but not limited to, all reports, manuals, memoranda, computer disks,
tapes and data made available to the Participant during the performance of the
Participant’s duties, including all copies; (iv) hold confidential any and all
information concerning the Company and its Affiliates, whether with respect to
its business, subscribers, providers, customers, operations, finances,
employees, contractors, or otherwise; and (v) cooperate fully with the Company
and its Affiliates to complete the transition of matters with which the
Participant is familiar or responsible to other employees and make himself or
herself available to answer questions or assist in matters which may require
attention after the Participant’s Employment Termination Date.

(b) If the Administrative Committee determines, in its sole discretion, that the
Participant has violated one or more of the foregoing conditions to entitlement
to Benefits, the Administrative Committee may determine that the Participant
will not receive the Benefits or the Company may discontinue the payment of
Benefits under the Plan. Any remedy under this Section 3.03 shall be in addition
to, and not in place of, any other remedy the Company and its Affiliates may
have, at law or otherwise.

7

 

9



--------------------------------------------------------------------------------



 



ARTICLE IV

BENEFITS

Section 4.01 Amount of Immediate Cash Benefit. The Company, acting in its role
as Plan sponsor and not as a fiduciary, shall determine which Executive
Employees shall be awarded a Benefit hereunder and the amount of any such
Benefit. The Company may take into account any factors it determines to be
relevant in deciding which Executive Employees shall be awarded Benefits and the
amount of such Benefits, and need not apply its determinations in a uniform
manner to terminated Executive Employees similarly situated. All such decisions
shall be final, binding and conclusive with respect to the Executive Employee.
Unless the Company determines otherwise, subject in all events to Section 3.03,
the cash amount to be paid to a Participant eligible to receive Benefits under
Section 3.01 hereof upon the Participant’s separation from service shall be paid
in a lump sum as provided in Section 5.01 hereof and shall equal the sum of the
amounts described in subsections (a) through (d), less the amount described in
subsection (e), except that any payment under paragraph (c) below that is based
on annual financial performance will be excluded from the lump sum payment and
paid separately as provided below:

(a) Paid Notice as follows:

(i) In the case of the Chief Executive Officer, an amount of Paid Notice equal
to 18 months of the Chief Executive Officer’s Monthly Compensation.

(ii) In the case of the Chief Operating Officer, an amount of Paid Notice equal
to 12 months of the Chief Operating Officer’s Monthly Compensation.

(iii) In the case of all other Participants, an amount of Paid Notice equal to
six months of the Participant’s Monthly Compensation, unless otherwise
designated in writing by the Company.

(b) An amount of Separation Pay equal to one day’s pay (calculated by dividing
the Participant’s Annual Compensation by 260) for each Month of Service;
provided, however, that such amount shall not exceed 100% of the Participant’s
Annual Compensation.

(c) An amount equal to the Participant’s annual target bonus amount under the
applicable annual bonus plan (or its successor) for the current fiscal year
multiplied by the number of months elapsed in the current fiscal year to the
Participant’s Employment Termination Date and divided by 12, as well as any
annual bonus amount due from the prior fiscal year under such plan but not yet
paid. Notwithstanding the foregoing, if the Employment Termination Date occurs
in the last two months of the fiscal year, the bonus amount shall be calculated
as follows:

(i) Unless the Company determines otherwise, the amount of the current fiscal
year target bonus to be paid pursuant to this paragraph (c) shall be determined
and paid after the end of the fiscal year in accordance with the terms and
conditions of the applicable annual bonus plan as though the Participant were
still an employee, except that the weighting to be applied to the Participant’s
business/financial performance goals under the annual bonus plan will be deemed
to be 100%, or

8

 

10



--------------------------------------------------------------------------------



 



(ii) The Company may, in its sole discretion, determine that the amount payable
pursuant to this paragraph (c) for Employment Termination Dates occurring in the
last two months of the fiscal year will be computed in the same manner as that
provided for Employment Termination Dates occurring during the first ten months
of the fiscal year.

The annual bonus shall be paid within 60 days following the Participant’s
Employment Termination Date; provided however, that if the annual bonus is
calculated based on the full fiscal year performance, as described above, the
annual bonus shall be paid by December 31 following the end of the Company’s
fiscal year in which the Participant’s Employment Termination Date occurs.

(d) An amount equal to the Participant’s earned and accrued vacation
entitlement, including banked vacation time, and personal holidays through the
Participant’s Employment Termination Date.

(e) If the Participant’s employment with the Company and its Affiliates
terminates before a Change in Control, the cash amount computed in subsections
(a) through (c) above shall be reduced by the amount of cash and the fair market
value of any stock, partnership units or other property that is payable to the
Participant under Restricted Awards after the Participant’s termination of
employment, as determined by the Company, provided that the Restricted Awards
are not considered deferred compensation under section 409A of the Code. In
order to implement this reduction, if the Company cannot determine the amount
payable under Restricted Awards at the Participant’s Employment Termination
Date, any amounts payable under such Restricted Awards shall be reduced by the
amount of the Benefit paid under subsections (a) through (c) above, provided the
Restricted Awards are not considered deferred compensation under section 409A of
the Code. In no event shall a Participant be required to return to the Company
or an Affiliate any amounts previously paid under this Plan.

(f) The reduction described in subsection (e) shall not apply if the
Participant’s employment with the Company and its Affiliates terminates at or
after a Change in Control. In addition, the reduction described in subsection
(e) shall not apply to any Restricted Awards for which all requirements for
payment have been met before the Participant’s Employment Termination Date (for
example, if the restriction period for a Restricted Award ends on December 31,
2007, the Restricted Award is payable on February 1, 2008 and the Participant’s
employment is terminated on January 15, 2008, the Restricted Award shall not be
reduced by the Benefits under this Plan).

9

 

11



--------------------------------------------------------------------------------



 



Section 4.02 Executive Benefits.

(a) If a Participant receives Benefits under Section 4.01, the Company shall pay
to the Participant a single lump sum payment, as provided in Section 5.01 and
subject to Section 3.03, equal to the COBRA Cost that the Participant would
incur if the Participant continued medical and dental coverage under the
Company’s benefit plans through the end of the Salary Continuation Period, based
on the benefits in effect for the Participant (and where applicable, his or her
spouse and dependents) at the Participant’s Employment Termination Date, less
the amount that the Participant would be required to contribute for medical and
dental coverage if such Participant were an active employee. The cash payment
shall include a tax gross up payment equal to 75% of the lump sum payment
described in the preceding sentence.

(b) A Participant who receives Benefits under Section 4.01 may elect
continuation coverage under the Company’s applicable medical and dental plans
during the Salary Continuation Period by paying the COBRA Cost of such coverage.
If the Participant elects such coverage, the Participant shall be responsible
for paying the COBRA Cost of such coverage during the Salary Continuation Period
in order to be eligible for the coverage. Notwithstanding anything herein to the
contrary, any such continued coverage shall be discontinued if, and at the time,
the Participant obtains other employment and becomes eligible to participate in
the plan of, or is provided similar coverage by, a new employer. Any applicable
conversion rights shall be provided to the Participant at the time coverage
ceases. COBRA Coverage shall run concurrently with the Salary Continuation
Period, and nothing in this Section shall limit the Employee’s right to elect
COBRA Coverage for the full period permitted by law.

(c) Each Participant who receives Benefits under Section 4.01 shall be entitled
to receive tax preparation services for the final calendar year of his or her
employment under the terms of the Company’s tax preparation reimbursement
policy. The Company shall reimburse the Participant for the services within
60 days following the Company’s receipt of proof of payment for the services,
but in no event later than December 31 of the calendar year following the
calendar year in which the expense is incurred, provided that the Company
receives proof of payment for the services at least 60 days before such
December 31.

(d) The Company shall provide to each Participant who receives benefits under
Section 4.01 outplacement services for up to 12 months following his or her
Employment Termination Date through a vendor selected by the Company.

Section 4.03 Retirement Plans. This Plan shall not govern and shall in no way
affect the Participant’s interest in, or entitlement to benefits under, any of
the qualified retirement plans of the Company or an Affiliate and any payments
received under any such plan shall not affect a Participant’s right to any
Benefit hereunder.

Section 4.04 Effect on Other Benefits.

(a) After a Participant’s termination of employment, the Participant shall not
accrue benefits under any benefit plan of the Company or an Affiliate, and a
terminated Participant shall not accrue vacation days, paid holidays, paid sick
days or other benefits for any part of the Salary Continuation Period.

10

 

12



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything in this Plan to the contrary, no benefits shall be
paid under this Plan if the Participant receives severance benefits under a
Change in Control Agreement or any other severance agreement or arrangement with
the Company or an Affiliate. In other respects, the benefits payable under this
Plan shall be in addition to and not in lieu of any payments or benefits due to
the Participant under any other plan, policy, or program of the Company and its
Affiliates.

(c) Notwithstanding anything herein to the contrary, the Benefits payable under
this Plan to any Participant may be reduced by any and all payments required to
be made by the Company or an Affiliate under federal, state and local law,
including the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
Section 2101 et. seq. or under any employment agreement or special severance
arrangement, as determined by the Company.

11

 

13



--------------------------------------------------------------------------------



 



ARTICLE V

METHOD AND DURATION OF BENEFIT PAYMENTS

Section 5.01 Method of Payment. The cash Benefit to which a Participant is
entitled, pursuant to Article IV, shall be paid in a lump sum payment. Payment
shall be made within 60 days following the Participant’s Employment Termination
Date, subject to the fulfillment of all conditions for payment of the Benefit
set forth in Section 4.01 and compliance with all requirements of Section 3.03;
provided, however, that if the annual bonus payable pursuant to Section 4.01(c),
is calculated based on the full fiscal year performance, such annual bonus shall
be paid by December 31 following the end of the Company’s fiscal year in which
the Participant’s Employment Termination Date occurs. Payment shall be made by
mailing to the last address provided by the Participant to the Company or an
Affiliate. All payments under the Plan are subject to applicable federal, state
and local taxes.

Section 5.02 Section 409A.

(a) Notwithstanding any provision of the Plan to the contrary, if required by
section 409A of the Code and if a Participant is a Key Employee, no Benefits
shall be paid to the Participant during the Postponement Period. If a
Participant is a Key Employee and payment of Benefits is required to be delayed
for the Postponement Period under section 409A, the accumulated amounts withheld
on account of section 409A of the Code shall be paid in a lump sum payment
within 30 days after the end of the Postponement Period. If the Participant dies
during the Postponement Period prior to the payment of Benefits, the amounts
withheld on account of section 409A of the Code shall be paid to the
Participant’s estate within 60 days after the Participant’s death.

(b) This Agreement is intended to meet the requirements of the “short-term
deferral” exception, the “separation pay” exception and other exceptions under
section 409A of the Code. Notwithstanding anything in this Plan to the contrary,
if required by section 409A, payments may only be made under this Plan upon an
event and in a manner permitted by section 409A, to the extent applicable. As
used in the Plan, the term “termination of employment” shall mean the
Participant’s separation from service with the Company and its Affiliates within
the meaning of section 409A and the regulations promulgated thereunder. For
purposes of section 409A, the right to a series of payments under the Plan shall
be treated as a right to a series of separate payments. All reimbursements and
in-kind benefits provided under the Plan shall be made or provided in accordance
with the requirements of section 409A of the Code. In no event may a Participant
designate the year of payment for any amounts payable under the Plan.

Section 5.03 Payments After Death. If a Participant dies after separation from
service and before the Participant has received any Benefit that the Participant
is entitled to receive under Article IV, any unpaid Benefit that the Participant
would otherwise have received shall be payable to the Participant’s estate.

12

 

14



--------------------------------------------------------------------------------



 



ARTICLE VI

ADMINISTRATION

Section 6.01 Appointment. The Administrative Committee shall consist of one or
more persons appointed by the Compensation Committee. Administrative Committee
members may be, but need not be, employees of the Company.

Section 6.02 Tenure. Administrative Committee members shall serve at the
pleasure of the Compensation Committee. Administrative Committee members may
resign at any time on ten days’ written notice, and Administrative Committee
members may be discharged, with or without cause, at any time by the
Compensation Committee.

Section 6.03 Authority and Duties. It shall be the duty of the Administrative
Committee, on the basis of information supplied to it by the Company, to
determine the eligibility of each Participant for Benefits under the Plan, to
determine the amount of Benefits to which each such Participant may be entitled,
and to determine the manner, time of payment and other requirements of payment
of Benefits consistent with the provisions hereof. The Company shall make such
payments as are certified to it by the Administrative Committee to be due to
Participants. The Administrative Committee shall have the full power and
discretionary authority to construe, interpret and administer the Plan, to
correct deficiencies therein, and to supply omissions. All decisions, actions,
and interpretations of the Administrative Committee shall be final, binding, and
conclusive upon the parties. The Administrative Committee may delegate
ministerial and other responsibilities to one or more Company employees.

Section 6.04 Action by the Administrative Committee. A majority of the members
of the Administrative Committee shall constitute a quorum for the transaction of
business at a meeting of the Administrative Committee. Any action of the
Administrative Committee may be taken upon the affirmative vote of a majority of
the members of the Administrative Committee at a meeting, or at the direction of
the Chairperson, without a meeting, by mail, telegraph, telephone, or electronic
communication device; provided that all of the members of the Administrative
Committee are informed of their right to vote on the matter before the
Administrative Committee and of the outcome of the vote thereon.

Section 6.05 Officers of the Administrative Committee. The Administrative
Committee shall designate one of its members to serve as Chairperson thereof.
The Administrative Committee shall also designate a person to serve as Secretary
of the Administrative Committee, which person may be, but need not be, a member
of the Administrative Committee.

Section 6.06 Compensation of the Administrative Committee. Members of the
Administrative Committee shall receive no compensation for their services as
such. However, all reasonable expenses of the Administrative Committee shall be
paid or reimbursed by the Company upon proper documentation. The Company shall
indemnify members of the Administrative Committee against personal liability for
actions taken in good faith in the discharge of their respective duties as
members of the Administrative Committee.

13

 

15



--------------------------------------------------------------------------------



 



Section 6.07 Records, Reporting, and Disclosure. The Administrative Committee
shall keep all individual and group records relating to Participants and former
Participants and all other records necessary for the proper operation of the
Plan. Such records shall be made available to the Company and to each
Participant for examination during business hours except that a Participant
shall examine only such records as pertain exclusively to the examining
Participant and to the Plan. The Administrative Committee shall prepare and
shall file as required by law or regulation all reports, forms, documents and
other items required by ERISA, the Code, and every other relevant statute, each
as amended, and all regulations thereunder (except that the Company, as payor of
the Benefits, shall prepare and distribute to the proper recipients all forms
relating to withholding of income or wage taxes, Social Security taxes, and
other amounts which may be similarly reportable).

Section 6.08 Actions of the Administrative Committee. All determinations made by
the Administrative Committee under the Plan shall be made solely at the
discretion of the Administrative Committee. The exercise of discretion by the
Administrative Committee need not be uniformly applied to similarly situated
Participants and shall be final and binding on each Participant or beneficiary
to whom the determination is directed.

Section 6.09 Benefits of the Chief Executive Officer. Notwithstanding the
foregoing, the Compensation Committee shall serve as the Administrative
Committee under the Plan with respect to the Chief Executive Officer of the
Company. The Compensation Committee shall make all determinations with respect
to the Chief Executive Officer as to any matter that directly pertains to, or
affects, the Chief Executive Officer.

Section 6.10 Bonding. The Administrative Committee shall arrange any bonding
that may be required by law, but no amount in excess of the amount required by
law (if any) shall be required by the Plan.

14

 

16



--------------------------------------------------------------------------------



 



ARTICLE VII

AMENDMENT AND TERMINATION

Section 7.01 Amendment, Suspension and Termination. The Company, by action of
its Board of Directors or the Compensation Committee, retains the right, at any
time and from time to time, to amend, suspend or terminate the Plan in whole or
in part, for any reason, and without either the consent of or the prior
notification to any Participant. No such amendment shall give the Company or an
Affiliate the right to recover any amount paid to a Participant prior to the
date of such amendment or to cause the cessation and discontinuance of payments
of Benefits to any person or persons under the Plan already receiving Benefits.

15

 

17



--------------------------------------------------------------------------------



 



ARTICLE VIII

DUTIES OF THE COMPANY

Section 8.01 Records. The Company shall supply to the Administrative Committee
all records and information necessary to the performance of the Administrative
Committee’s duties.

Section 8.02 Payment. The Company shall make payments from its general assets to
Participants in accordance with the terms of the Plan, as directed by the
Administrative Committee.

Section 8.03 Discretion, Delegation.

(a) Any decisions, actions or interpretations to be made under the Plan by the
Company shall be made in its sole discretion, not in any fiduciary capacity and
need not be uniformly applied to similarly situated individuals, and such
decisions, actions or interpretations shall be final, binding and conclusive
upon all parties.

(b) The Company may take actions under the Plan by action of its Board of
Directors or the Compensation Committee, or by action of any officer or
committee to whom any of the Company’s authority with respect to the Plan shall
have been delegated. The Compensation Committee shall be authorized to take all
Company actions under the Plan with respect to the Chief Executive Officer.

16

 

18



--------------------------------------------------------------------------------



 



ARTICLE IX

CLAIMS PROCEDURES

Section 9.01 Application for Benefits. Participants who believe they are
eligible for benefits under this Plan may apply for such benefits by completing
and filing with the Administrative Committee an application for benefits on a
form supplied by the Administrative Committee. Before the date on which benefit
payments commence, each such application must be supported by such information
as the Administrative Committee deems relevant and appropriate.

Section 9.02 Claim. A terminated employee may contest his or her eligibility for
the amount of benefit awarded by completing and filing with the Administrative
Committee a written request for review in the manner specified by the
Administrative Committee. Each such application must be supported by such
information as the Administrative Committee deems relevant and appropriate. The
Administrative Committee will review the claim and provide notice to the
terminated employee, in writing, within 90 days after the claim is filed unless
special circumstances require an extension of time for processing the claim. In
no event shall the extension exceed a period of 90 days from the end of the
initial period. In the event that any claim for benefits is denied in whole or
in part, the terminated employee whose claim has been so denied shall be
notified of such denial in writing by the Administrative Committee. The notice
advising of the denial shall be written in a manner calculated to be understood
by the terminated employee and shall set forth: (i) specific references to the
pertinent Plan provisions on which the denial is based; (ii) a description of
any additional material or information necessary for the claimant to perfect the
claim and an explanation as to why such information is necessary; and (iii) an
explanation of the Plan’s claim procedure and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on appeal.

Section 9.03 Appeals of Denied Claims for Benefits. All appeals shall be made by
the following procedure:

(a) The terminated employee whose claim has been denied shall file with the
Administrative Committee a notice of appeal of the denial. Such notice shall be
filed within 60 days of notification by the Administrative Committee of the
claim denial, shall be made in writing, and shall set forth all of the facts
upon which the appeal is based. Appeals not timely filed shall be barred.

(b) The claimant or his duly authorized representative may:

(i) request a review upon written notice to the Administrative Committee;

(ii) examine the Plan and obtain, upon request and without charge, copies of all
information relevant to the claimant’s appeal; and

17

 

19



--------------------------------------------------------------------------------



 



(iii) submit issues and comments in writing.

(c) The Named Appeals Fiduciary (as described in Section 9.04) shall issue a
decision no later than 60 days after receipt of a request for review unless
special circumstances, such as the need to hold a hearing, require a longer
period of time, in which case a decision shall be rendered as soon as possible,
but not later than 120 days after receipt of the terminated employee’s notice of
appeal.

(d) The Named Appeals Fiduciary shall consider the merits of the claimant’s
written presentations, the merits of any facts or evidence in support of the
denial of benefits, and such other facts and circumstances as the Named Appeals
Fiduciary shall deem relevant.

(e) The Named Appeals Fiduciary shall render a determination upon the appealed
claim which determination shall be accompanied by a written statement setting
forth:

(i) specific reasons for the decision, written in a manner calculated to be
understood by the claimant;

(ii) specific references to the pertinent Plan provisions on which the decision
is based;

(iii) the claimant’s right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

(iv) the claimant’s right to bring a civil action under section 502(a) of ERISA.

Section 9.04 Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the person or persons named as such by the Compensation
Committee, or, if no such person or persons be named, then the person or persons
named by the Administrative Committee as the Named Appeals Fiduciary. Named
Appeals Fiduciaries may at any time be removed by the Compensation Committee,
and any Named Appeals Fiduciary named by the Administrative Committee may be
removed by the Administrative Committee. All such removals may be with or
without cause and shall be effective on the date stated in the notice of
removal. The Named Appeals Fiduciary shall be a “Named Fiduciary” within the
meaning of ERISA, and unless appointed to other fiduciary responsibilities,
shall have no authority, responsibility or liability with respect to any matter
other than the proper discharge of the functions of the Named Appeals Fiduciary
as set forth herein.

18

 

20



--------------------------------------------------------------------------------



 



ARTICLE X

MISCELLANEOUS

Section 10.01 Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Participant.
No Participant shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the benefits or payments which the Participant may
expect to receive, contingently or otherwise, under this Plan.

Section 10.02 No Contract of Employment. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Participant, or
any person whosoever, the right to be retained in the service of the Company or
an Affiliate, and all Participants shall remain subject to discharge to the same
extent as if the Plan had never been adopted.

Section 10.03 Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

Section 10.04 Successors, Heirs, Assigns, and Personal Representatives. This
Plan shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future. If a
Change in Control occurs, unless the Compensation Committee directs otherwise
before the Change in Control, the Company shall require any successor or
successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, or a division or Affiliate thereof, (i) to acknowledge expressly that
this Plan is binding upon and enforceable against such successor in accordance
with the terms hereof, (ii) to become jointly and severally obligated with the
Company to perform the obligations under this Plan, and (iii) to agree not to
amend or terminate the Plan for a period of one year after the Change in Control
without the consent of the affected Participant.

Section 10.05 Unfunded Plan. The Plan shall not be funded. The Company may, but
shall not be required to, set aside or designate an amount necessary to provide
the Benefits specified herein (including the establishment of trusts). In any
event, no Participant shall have any right to, or interest in, any assets of the
Company or an Affiliate which may be applied by the Company or an Affiliate to
the payment of Benefits.

19

 

21



--------------------------------------------------------------------------------



 



Section 10.06 Payments to Incompetent Persons. Any Benefit payable to or for the
benefit of an incompetent person or other person incapable of receipting
therefor shall be deemed paid when paid to such person’s guardian or to the
party providing or reasonably appearing to provide for the care of such person,
and such payment shall fully discharge the Company, its Affiliates, the
Administrative Committee, the Compensation Committee and all other parties with
respect thereto.

Section 10.07 Controlling Law. This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania, to the extent not
preempted by Federal law, without giving effect to any Pennsylvania choice of
law provisions.

IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its duly
authorized officer and its corporate seal to be affixed hereto as of the
effective date described above.

     
 
  UGI CORPORATION
Attest:
         
                                                               
  By:                                                                
Margaret M. Calabrese
  Robert H. Knauss
Secretary
  Vice President & General Counsel

20

 

22